DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-17) in the reply filed on 09/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Drew (US 3,268,014).
Regarding Claim 1, Drew discloses an actuator assembly, comprising: 
A threaded shaft (46, 53) (see Fig. 2, showing threading at the left side as the figure is oriented).
A threaded nut (50) that is threadably coupled to the threaded shaft (see Fig. 2, showing that the threaded nut couples half shafts 46 and 53 together, and is threaded to threads 51 of shaft 46).
An annular ratchet (63) positioned about the threaded shaft (see Fig. 2) and comprising one or more tracks (66). 
A pin (67) that extends from the threaded shaft and into the one or more tracks (see Fig. 2).
Regarding Claim 4, Drew further discloses the actuator assembly of claim 1, wherein the pin is configured to move from a first respective end portion of the one or more tracks to a second respective end portion of the one or more tracks (see Fig. 2).
Regarding Claim 5, Drew further discloses the actuator assembly of claim 4, wherein the first respective end portion and the second respective end portion are positioned at different locations along a longitudinal axis (see Fig. 2).
	Regarding Claim 8, Drew further discloses the actuator assembly of claim 1, wherein the one or more tracks comprise at least one set of diametrically-opposed tracks (see Fig. 4), the pin extends through a channel formed in the threaded shaft (see Fig. 4), a first end of the pin engages a first track in a first set of the at least one set of diametrically-opposed tracks (see Fig. 4, left side track), and a second end of the pin engages a second track in the first set of the at least one set of diametrically-opposed tracks (see Fig. 4, right side track).
Regarding Claim 9, Drew further discloses the actuator assembly of claim 1, wherein the threaded shaft is configured to couple to a valve (note: the claim language “configured” merely requires that the threaded shaft is capable of being connected to a valve, and nothing in the structure of the actuator would prevent it from being attached to a valve).

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wingett et al. (US 9,103,422).
Regarding Claim 1, Wingett discloses an actuator assembly, comprising: 
A threaded shaft (106).
A threaded nut (104) that is threadably coupled to the threaded shaft (see Fig. 2).
An annular ratchet (120) positioned about the threaded shaft (see Fig. 6) and comprising one or more tracks (see Figs. 11, and 13-14, showing that the ratchet is attached to the threaded shaft using a pin 1302, and accordingly the hole extending through the ratchet are the tracks for the pin). 
A pin (1302) that extends from the threaded shaft and into the one or more tracks (see Figs. 11 and 14).
Regarding Claim 2, Wingett further discloses the actuator assembly of claim 1, wherein the threaded nut comprises a first circumferentially-facing surface (214), the annular ratchet comprises a second circumferentially-facing surface (918), and the first and second circumferentially-facing surfaces are configured to contact one another to enable the threaded nut to block rotation of the annular ratchet with the threaded shaft (see Fig. 16).
Regarding Claim 3, Wingett further discloses the actuator assembly of claim 2, wherein the first and second circumferentially-facing surfaces are oppositely inclined along a longitudinal axis (note that the “longitudinal axis” has not been defined relative to any structure, and accordingly can be selected to be any direction; see Fig. 16, with the first surface inclines to the left and the second surface inclined to the right, with the longitudinal axis extending through the two contact surfaces perpendicular to the axis of rotation of the threaded shaft).
Regarding Claim 7, Wingett further discloses the actuator assembly of claim 1, comprising a biasing assembly (906) configured to bias the annular ratchet away from the threaded nut (see Fig. 16, showing that the biasing assembly is a torsional spring, and that the spring acts between two portions of the ratcheting assembly, and that the spring will push the portion of the ratcheting assembly at element 902 in a direction away from the threaded nut).

Claims 1, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Abraham US (US 4,858,481).
Regarding Claim 1, Abraham discloses an actuator assembly, comprising: 
A threaded shaft (54).
A threaded nut (58) that is threadably coupled to the threaded shaft (see Fig. 1).
An annular ratchet (114) positioned about the threaded shaft (see Fig. 1, note that ratchet is defined as “a pawl or detent for holding or propelling a toothed wheel”) and comprising one or more tracks (see Fig. 1, showing that a hole for a set screw 116 to pass through is located within the ratchet, and is considered the track). 
A pin (116) that extends from the threaded shaft and into the one or more tracks (see Fig. 1).
Regarding Claim 10, Abraham further discloses the actuator assembly of claim 1, wherein the threaded nut comprises one or more radially-expanded tabs (see Fig. 3, showing corners) that are configured to engage an assembly housing to block rotation of the threaded nut relative to the assembly housing (see Fig. 3).
Regarding Claim 12, Abraham discloses an actuator assembly, comprising: 
An assembly housing (60).
A threaded shaft (54) configured to rotate within the assembly housing (see Fig. 1). 
A threaded nut (58) threadably coupled to the threaded shaft (see Fig. 1) and engaged with the assembly housing to block rotation of the threaded nut within the assembly housing (see Fig. 3)
An annular ratchet (114) positioned about the threaded shaft (see Fig. 1), wherein the annular ratchet is configured to engage the threaded nut during an end of an actuation process to block further rotation of the threaded shaft (see Fig. 1).
Regarding Claim 13, Abraham further discloses the actuator assembly of claim 12, comprising one or more tracks in the annular ratchet  (see Fig. 1, showing that a hole for a set screw 116 to pass through is located within the ratchet, and is considered the track), and a pin that extends from the threaded shaft and slidingly engages the one or more tracks (since the pin is a set screw that is threaded into the threaded bore of the ratchet, the screwing in would be a sliding motion, and accordingly the pin slidingly engages the track).
Regarding Claim 14, Abraham further discloses the actuator assembly of claim 13, wherein the pin is configured to move from a first respective end portion of the one or more tracks to a second respective end portion of the one or more tracks (see Fig. 1, the first end is the radially outward portion of the track where the pin first enters, and the second end is the radially inward most portion closes t to element 118 of the threaded shaft).
Regarding Claim 15, Abraham further discloses the actuator assembly of claim 14, wherein the first respective end portion and the second respective end portion are positioned at different locations along a longitudinal axis (note: the longitudinal axis has not been defined relative to any other claimed structure, and can accordingly be chosen to meet the claim limitation, accordingly the longitudinal axis passes through the axial center of the pin, and therefore the first and second end portions are located at different locations along the pin’s longitudinal axis).
Regarding Claim 16, Abraham further disclose the actuator assembly of claim 12, wherein the threaded nut comprises a first circumferentially-facing surface (see Fig. 1), the annular ratchet comprises a second circumferentially-facing surface (see Fig. 1), and the first and second circumferentially-facing surfaces are configured to contact one another to block the further rotation of the threaded shaft (see Fig. 1).
Regarding Claim 17, Abraham further discloses the actuator assembly of claim 12, wherein the actuator assembly is configured to hold against a first torque to block the further rotation of the threaded shaft (see Fig. 1, showing that a first torque causing the threaded nut to move toward the left as the figure is oriented causes the ratchet assembly to connected with the threaded nut to stop movement of the threaded nut) and to break out with a second torque that is less than the first torque (see Fig. 1, to “break out” a second torque applied to the threaded nut in a direction opposite of the first torque would be capable of overcoming the ratchet assembly by moving the threaded nut away from the ratchet assembly, further, since nothing is blocking the threaded nut from moving in the opposite direction associated with the second torque, a lower magnitude torque could be applied).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 3,268,014) in view of Fulop (US 3,133,602).
Regarding Claim 6, Drew further discloses the actuator assembly of claim 4, wherein an end stop (65) comprises a first longitudinally-facing surface (see Fig. 2) and the annular ratchet comprises a second longitudinally-facing surface (see Fig. 2), and the first and second longitudinally-facing surfaces are separated from one another along a longitudinal axis while the pin contacts the first respective end portion of the one or more tracks and while the pin contacts the second respective end portion of the one or more tracks (see Fig. 2).
	Drew does not disclose that the end stop is the threaded nut. However, Fulop teaches in a similar actuator assembly, that an end stop 28 of a ratcheting mechanism can be threaded to the threaded shaft (24) (see Figs. 6 and 10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of thee claimed invention to provide the end stop of the actuator assembly disclosed in Drew as a threaded nut end stop as taught in Fulop to allow for easier installation and repair or replacement of the end stop by making the component separate and easily detachable through a screw and nut coupling.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658